CLARK, Circuit Judge.
This appeal is controlled by United States v. Dawe, 2 Cir., 149 F.2d 491, decided herewith, for it rests upon the same claim of error of an attempted distinction between “anwaerters” and full members of the Nazi Party, which we there rejected. The point made with respect to the scope of the question on the application form was disposed of by us in United States v. Heine, 2 Cir., 149 F.2d 485; and other legal issues are controlled by United States v. Heine, supra, and United States v. Barra, 2 Cir., 149 F.2d 489, all decided herewith.
Affirmed.